*** Indicates a portion of the exhibit has been omitted based on a request for confidential treatment submitted to the Securities and Exchange Commission. The omitted portions have been filed separately with the Commission. Exhibit 10.2 Maddocks Date January 9, 2014 Lawyers Level 1 40 Macquarie Street Barton ACT 2600 Australia Telephone 61 2 6230 1349 Facsimile 61 2 6230 1479 info@maddocks.com.au www.maddocks.com.au Deed of Variation to Funding Deed (and Notice of Waiver) Australian Renewable Energy Agency ABN 35 and Victorian Wave Partners Pty Ltd ACN ABN 25 Interstate offices Melbourne Sydney Affiliated offices around the world through the Advoc network - www.advoc.com *** Indicates a portion of the exhibit has been omitted based on a request for confidential treatment submitted to the Securities and Exchange Commission. The omitted portions have been filed separately with the Commission. Table of Contents 1. Definitions 4 2. Effect of the Australian Renewable Energy Agency (Consequential Amendments and Transitional Provisions) Act 2011 4 3. Variation of Funding Deed 4 4. Notice of Waiver 5 5. General 5 Amendment 5 Entire understanding 5 Further assurance 5 Legal costs and expenses 5 Waiver and exercise of rights 5 Rule of construction 6 6. Interpretation 6 Governing law and jurisdiction 6 Commencement of this Deed 6 Persons 6 Joint and several 6 Legislation 6 This Deed, clauses and headings 7 Severance 7 Counterparts 7 Currency 7 Number and gender 7 Schedule 1Variation to Funding Deed 9 Variation to Funding Deed 9 Annexure 1 Eligible Expenditure Guidelines 17 Annexure 2 Schedule 2 - Recipient and consortium details (clause 11) 20 1 Recipient – ownership and group structure details 20 2 Project Participants 21 3 Project Participants – Recipient ownership and group structure details 21 Annexure 3 Schedule 3, Items 3, 4 and 5 22 22 3 Project Budget 22 4 Authorisations – Stage 1 (clause 6.5) 23 5 Insurance Requirements (clause 19.3) 25 -i- *** Indicates a portion of the exhibit has been omitted based on a request for confidential treatment submitted to the Securities and Exchange Commission. The omitted portions have been filed separately with the Commission. Table of Contents (continued) Annexure 4 Schedule 4 - Key Personnel and Approved Subcontractors 26 1Key Personnel 27 2Approved Subcontractors 27 Annexure 5 Schedule 5 - Payment Milestones and Schedule 28 Annexure 6 Schedule 6 – Reports (clause 13.3) 31 Annexure 7 Attachment A – Project Description 32 1Project Objectives 32 2Project Details 32 3Project Location 33 Annexure 8 Knowledge Sharing Plan 44 Schedule 2 Notice of Waiver 49 Schedule 3 Teaming Agreement 50 -ii- *** Indicates a portion of the exhibit has been omitted based on a request for confidential treatment submitted to the Securities and Exchange Commission. The omitted portions have been filed separately with the Commission. Deed of Variation to Funding Deed (and Notice of Waiver) Dated January 9, 2014 Parties Name Australian Renewable Energy Agency ABN 35 Address Level 1, NewActon Nishi, 2 Phillip Law Street Canberra 2601 Facsimile 61 2 6243 7037 Email [withheld] Contact Portfolio Team Leader, Renewable Futures Short name ARENA Name Victorian Wave Partners Pty Ltd ACN Address Level 33, 360 Collins Street Melbourne 3000 Facsimile Email [withheld] Contact [withheld] Short name Recipient Background This Deed is made in the following context: A. The Renewable Energy Demonstration Program ( Program ) was a program designed and administered by DRET. B. The objective of the program was to accelerate the commercialisation and deployment of new renewable energy technologies for power generation in Australia by assisting the demonstration of these technologies on a commercial scale, as described in the Renewable Energy Demonstration Program Information Guide. Page 1 *** Indicates a portion of the exhibit has been omitted based on a request for confidential treatment submitted to the Securities and Exchange Commission. The omitted portions have been filed separately with the Commission. C. The Recipient was successful in obtaining funding from DRET under the Program for the project (the development of a 19 megawatt ocean energy demonstration power station in coastal waters near Portland, Victoria). D. DRET agreed to provide the grant funds to the Recipient for the purposes the project , subject to the terms and conditions of the Funding Deed, which commenced on 9 September 2010. E. Since the parties entered into the Funding Deed, there have been a number of administrative changes and other developments relevant to the status and progress of the project . Conditions Precedent F. A number of conditions precedent are set out in clause 2.1(e) and Schedule 1 of the Funding Deed ( Conditions Precedent ). The Recipient is required to satisfy all Conditions Precedent under the Funding Deed before DRET is obliged to pay any grant funds or other monies. G. At the date of this Deed of Variation and Notice of Waiver ( Deed ): G.1 the Recipient has not satisfied Condition Precedent 2 nor Condition Precedent 3 in Schedule 1. G.2 the Recipient has satisfied the remaining Conditions Precedent in the Funding Deed. G.3 the Recipient has not received any grant funds or other monies from DRET. Transfer of Funding Deed and Program administration from DRET to ARENA H. On 1 July 2012, pursuant to the Australian Renewable Energy Agency (Consequential Amendments and Transitional Provisions) Act 2011 , ARENA become responsible for the administration of committed projects and measures from initiatives formerly administered by DRET, including the project. Change in Recipient’s ownership structure I. The Recipient’s ownership structure has changed since the commencement of the Funding Deed. J. In 2012, majority shareholder Leighton Infrastructure Investments Pty Ltd through its parent company Leighton Contractors Pty Ltd ( Leighton ), ceased its involvement with the Recipient and transferred its interest in the Recipient to Ocean Power Technologies (Australasia) Pty Ltd (
